DETAILED ACTION
Second Nonfinal
This second nonfinal office action is issued to add discussion of how the prior art combination in claims 1, 15 and 21 would address the functioning of the ratchet arm in view of Phillips’ screw arm being completely releasable (Col. 3, lines 40-45).  The action also clarifies which portions of Reeves’ ratchet arm satisfy the claim language.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 12, 14 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,833,074 to Phillips in view of US Patent 6,439,397 to Reeves and 1UP USA Bike Rack Review (“1UP”) (NPL Screenshot cited with this Office Action).
Regarding claim 1, Phillips discloses a bicycle carrier, comprising: a base (1) configured to support a bicycle; a wheel securement arm (2) having a free end and a fixed end, wherein the fixed end is rotatably coupled to the base (Fig. 1); and a connection assembly (5) coupled to the wheel securement arm and fixed to the base (at 7 – Fig. 3),  the connection assembly being configured to rotate the wheel securement arm about the base (Figs. 3-4); wherein the connection assembly comprises an arm (5), the arm being coupled to the wheel securement arm (at 9) and rotatably coupled to the base (at 7).  Phillips fails to disclose the arm being a ratchet arm.  However, Reeves discloses a bicycle carrier with a slide adjustment arm that is a ratchet arm (18/22/26) and includes a ratcheting assembly (22, 26 and internal components of 22 used to engage 20).  It would have been obvious to one of ordinary skill to have used ratchet arms in Phillips because doing so only involves a simple substitution of one known, equivalent adjustable arm (ratchet arm) for another (screw arm) to obtain predictable results.  In the combination, one portion of the ratchet arm (18 – Reeves) would be anchored at the lower pivot point at the base, and the ratcheting assembly (22/26 and internal components of 22 used to engage 20 – Reeves) would be pivotally attached to the wheel securement arm (i.e. the outer end of 26 (Reeves) would be pivotally secured at 9 – Phillips).  In the combination, the ratchet arm would be releasable similar to how the arm in Phillips is releasable if completely unfastened (Col. 3, lines 40-45).  Alternatively, 1UP discloses rotating the wheel securement arm until it is clear of the bicycle tire to remove/insert a bicycle (see 1UP Annotated Fig. 1a below).  It would have been obvious to one of ordinary skill to have made the dimensions of the arm such that the wheel securement arm can swing out of the way of the bicycle tire to insert/remove a bicycle in the rack because the modification only involves a simple substitution of one known, equivalent bicycle removal method (swinging the arm out of the way) for another (releasing the arm) to obtain predictable results.  Further, maintaining all of the connections in the carrier throughout use would make use of the bicycle carrier easier because the user would not have to disconnect and reconnect portions of the carrier.  

    PNG
    media_image1.png
    646
    1099
    media_image1.png
    Greyscale

1UP Annotated Fig. 1a
Regarding claim 2, the combination from claim 1 discloses wherein the base comprises a first end and a second end, and wherein the fixed end of the wheel securement arm is coupled to the first end of the base (Phillips Fig. 1).
Regarding claim 5, the combination from claim 1 discloses wherein the ratchet arm comprises a ratcheting assembly (Reeves – 22, 26 and internal components of 22 used to engage 20).
Regarding claim 6, the combination from claim 1 discloses wherein the ratcheting assembly is configured to engage a toothed surface (20 – Reeves).
Regarding claim 7, the combination from claim 1 discloses wherein the toothed surface is disposed on an exterior surface of the ratchet arm (see teeth 20 in Reeves, which are on the exterior surface).
Regarding claim 12, the combination from claim 1 discloses an actuation member (push button 24 - Reeves) coupled to the connection assembly.
Regarding claim 14, the combination from claim 1 discloses wherein the actuation member is a button (24 – Reeves).
Regarding claim 18, the combination from claim 1 discloses a method of operating a bicycle carrier, comprising: engaging an actuation member (24 – Reeves), wherein engaging the actuation member disengages a ratcheting assembly (Reeves 22, 26 and internal ratchet components of 22 used to engage 20) coupled to a ratchet arm (18 - Reeves); and rotating a wheel securement arm (2 – Phillips) coupled to the ratchet arm in a first direction about an attachment point (Phillips – rotating 2 to the open configuration), wherein rotating the wheel securement arm in the first direction increases a length of the ratchet arm (Phillips Figs. 3-4).
Regarding claim 19, the combination from claim 1 discloses wherein the engaging the actuation member allows for translating the ratchet arm thereby allowing rotation of the wheel securement arm (engaging the actuation member (24 – Reeves) allows the ratchet arm to translate and allows rotation of the wheel securement arm).
Regarding claim 20, the combination from claim 1 discloses rotating the wheel securement arm in a second direction to contact a bicycle wheel with the wheel securement arm (Phillips Col. 4, lines 56-59).
Regarding claim 21, the combination from claim 1 discloses a bicycle carrier, comprising: a base (1 – Phillips) configured to support a bicycle; a wheel securement arm (2 – Phillips) having a free end and a fixed end, wherein the fixed end is rotatably coupled to the base (Phillips Fig. 1); a ratchet arm (18/22/26 – Reeves) having a first fixed end (end of ratcheting assembly (22/26 and internal components of 22 used to engage 20 – Reeves)) rotatably coupled to the wheel securement arm (end of 26 (Reeves) is rotatably coupled at 9 – Phillips) and a second fixed end (end of 18 – Reeves) rotatably coupled to the base (at 7 – Phillips), wherein the ratchet arm comprises: a first telescoping part (22/26 – Reeves), wherein an end of the first telescoping part is fixed to the wheel securement arm or the base (fixed to wheel securement arm at 9 - Phillips); and a second telescoping part (18 – Reeves) coupled to the first telescoping part and configured to translate within the first telescoping part (Reeves Fig. 1), wherein an end of the second telescoping part is disposed within the first telescoping part (Reeves Fig. 1); and an actuation member (push button 24 – Reeves) configured to release the ratchet arm and thereby allow rotation of the wheel securement arm (pressing button 24 releases the ratchet as claimed), wherein the actuation member is disposed on the first telescoping part (push button 24 is on 22 – Reeves).
Regarding claim 22, the combination from claim 21 discloses wherein the first telescoping part comprises a ratcheting assembly configured to engage a toothed surface of the second telescoping part (Reeves - portion of 22 slidingly engages 20).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips and Reeves, further in view of US Patent 7,044,347 to Pedrini.
Regarding claim 13, the combination from claim 1 discloses wherein the actuation member is configured to release the connection assembly and thereby allow rotation of the wheel securement arm (when 24 (Reeves) is actuated, it releases the connection assembly and allows rotation as claimed).  The combination fails to disclose whether the actuation member comprises a lever.  However, Pedrini discloses a bicycle carrier with a slide adjustment arm that is a ratchet comprising a lever (98 is a lever – Fig. 8).  It would have been obvious to one of ordinary skill to have used a lever-type button in the combination because the modification only requires a simple substitution of one known, equivalent ratchet actuator element for another to obtain predictable results.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips and Reeves, further in view of 1UP (NPL Screenshot Cited 6/28/2022).
Regarding claim 15, Phillips discloses a bicycle carrier, comprising: a base (1 – Phillips) configured to support a bicycle, the base comprising a first end and a second end; a wheel securement arm (2 – Phillips) having a free end and a fixed end, wherein the fixed end is rotatably coupled to the first end of the base at a first attachment point (at 4 - Phillips); and an adjustment arm (5 – Phillips) rotatably coupled to the base at a second attachment point (at 7 – Phillips) and coupled to the wheel securement arm at a third attachment point (at 9 – Phillips), wherein, in a closed configuration, the third attachment point is disposed longitudinally between the first attachment point and the second attachment point (Phillips Fig. 4).  Phillips fails to disclose the arm being a ratchet arm.  However, Reeves discloses a bicycle carrier with a slide adjustment arm that is a ratchet arm (18/22/26) and includes a ratcheting assembly (22, 26 and internal components of 22 used to engage 20).  It would have been obvious to one of ordinary skill to have used ratchet arms in Phillips because doing so only involves a simple substitution of one known, equivalent adjustable arm (ratchet arm) for another (screw arm) to obtain predictable results.  In the combination, one portion of the ratchet arm (18 – Reeves) would be anchored at the lower pivot point at the base, and the ratcheting assembly (22/26 and internal components of 22 used to engage 20 – Reeves) would be pivotally attached to the wheel securement arm (i.e. end of 26 (Reeves) would be pivotally secured at 9 – Phillips).  In the combination, the ratchet arm would be releasable similar to how the arm in Phillips is releasable if completely unfastened (Col. 3, lines 40-45).  Alternatively, 1UP discloses rotating the wheel securement arm until it is clear of the bicycle tire to remove/insert a bicycle (see 1UP Annotated Fig. 1a above).  It would have been obvious to one of ordinary skill to have made the dimensions of the arm such that the wheel securement arm can swing out of the way of the bicycle tire to insert/remove a bicycle in the rack because the modification only involves a simple substitution of one known, equivalent bicycle removal method (swinging the arm out of the way) for another (releasing the arm) to obtain predictable results.  Further, maintaining all of the connections in the carrier throughout use would make use of the bicycle carrier easier because the user would not have to disconnect and reconnect portions of the carrier.  The combination discloses the first attachment point being between the second and third attachment points in a loading configuration (see Annotated Fig. 1a above and Annotated Fig. 1 below).  

    PNG
    media_image2.png
    435
    562
    media_image2.png
    Greyscale

1UP Annotated Fig. 1
Regarding claim 16, the combination from claim 15 discloses wherein, in the loading configuration, a length of the ratchet arm from the second attachment point to the third attachment point is greater than in the closed configuration (Phillips Figs. 3-4).
Regarding claim 17, the combination from claim 15 discloses an actuation member (24 - Reeves) coupled to the ratchet arm and configured to release the ratchet arm thereby allowing for translating the ratchet arm from the closed configuration to the loading configuration (by actuating 24, the ratchet arm can translate as claimed).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips and Reeves, further in view of US Patent 8,286,843 to Bogoslofski.
Regarding claim 23, the combination from claim 1 fails to disclose a stinger.  However, Bogoslofski discloses a bicycle carrier mounted to a vehicle using a stinger (22).  It would have been obvious to one of ordinary skill to have used a stinger inserted into a receiver to mount the bicycle carrier to a vehicle in the combination because the modification only involves a simple substitution of one known, equivalent vehicle mount element for another to obtain predictable results.
Response to Arguments
The declaration and applicant's arguments filed 9/27/2022 have been fully considered but are not persuasive.
As to the portion of the declaration that notes industry recognition of the improvements in the product (Decl, para. 0014), the industry praise for ease of use appears to focus on the ratchet actuator being at the end of the wheel arm which allows for one hand adjustment (see for example https://www.youtube.com/watch?v=ymbt0o1_Fu0 @ 2:23).  This would not tend to support the patentability of a ratcheting connection in general, as is claimed in this application.  The other videos only generally mention the ease of use of the rack and/or that the wheel loops are ratcheting.  When weighing the record as a whole, it is the examiner’s opinion that the evidence of obviousness outweighs the evidence of nonobviousness.     
As to the portion of the declaration that asserts that Reeve’s arm and Phillips’ arm are entirely different components (Decl. para. 0018), the examiner disagrees.  Both components are arms on bicycle racks that hold a bicycle tire.  Both have length adjustment mechanisms to allow for adjusting the length of the arm.  It would have been obvious to have used Reeve’s ratchet instead of Phillips’ screw adjustment because both are known, equivalent length adjustment mechanisms.  Regarding the detachment from the C-shaped journal in Phillips, either the ratchet would be made to detach by one of ordinary skill in the art, or the dimensions would be made to allow for rotating the wheel securement mechanism out of the way of the bicycle tire, as discussed in the rejection of claim 1 above.
As to the portion of the declaration that asserts that the modification is not a simple substitution (para. 0019), it is acknowledged that there are differences between a ratchet arm and a screw arm.  However, both have length adjustment mechanisms that are interchangeable to allow for adjusting the length of the arm.  Regardless of whether the arms are secured on one or both ends, the ratchet mechanism is a length adjustment means that is easily substituted for the screw mechanism.  Regarding the detachment from the C-shaped journal in Phillips, either the ratchet would be made to detach by one of ordinary skill in the art, or the dimensions would be made to allow for rotating the wheel securement mechanism out of the way of the bicycle tire, as discussed in the rejection of claim 1 above.
As to applicant’s argument that the declaration shows one of ordinary skill would not have made the combination (page 8), see the responses to the declaration above.
As to applicant’s argument that the screw arm and ratchet arm are so different that using the ratchet instead of the screw arm would not have been obvious (page 9), the examiner disagrees.  Although there may be differences between the two arms, both are used in bicycle rack assemblies to secure a bicycle tire and both include arms that have adjustable lengths.  The differences pointed out by applicant do not prevent one of ordinary skill from using the ratchet in place of the screw via a simple substitution.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734